I have the honour to convey
to all members of the Assembly the warm greetings and
good wishes of His Majesty Jigme Singye Wangchuck, King
of Bhutan, for the success of the forty-eighth session of the
United Nations General Assembly.
I begin by congratulating you, Mr. President, on your
unanimous election. We are confident that with your wide
knowledge and experience you will provide proper direction
to our discussions. We would also like to pay a tribute to
our outgoing President, Mr. Stoyan Ganev, for the exemplary
manner in which he led the Assembly at the last session.
We extend a warm welcome to the peoples and
Governments of Andorra, the Czech Republic, Eritrea, The
Former Yugoslav Republic of Macedonia, Monaco and the
Republic of Slovakia on their joining the family of nations.
We are confident that their membership will add to the
strength and vitality of the Organization.
We would like to pay a special tribute to our Secretary-
General, Mr. Boutros Boutros-Ghali, for his dynamic
leadership. His initiatives have already started to steer the
course of the United Nations into new and bold directions.
His report to the Assembly is clear and concise and provides
a good basis for the work of this session.
Forty-eighth session - 6 October 1993 19
The momentous events taking place around us in this
new decade continue to pose challenges and offer
opportunities of an unprecedented scale. The handshake on
the White House lawn between Prime Minister Rabin and
Chairman Arafat opened a window for peace and tolerance
in the Middle East after a century of hatred and suspicion.
When President Clinton called the agreement the "peace of
the brave", he paid just tribute to their courage. Deep-seated
emotions will continue to blur reason and not all groups will
take to the road of healing at the same pace. We join those
calling on extremist factions on both sides to desist from the
use of force. My delegation hopes that the agreement will
lead to a comprehensive and durable peace on the basis of
relevant Security Council resolutions. We appeal to the
international community to give even stronger support to the
implementation of the agreement in all its aspects.
With regard to the situation in the Persian Gulf, we
urge all parties to abide by Security Council resolution 833
(1993). It is our view that for the full recognition of
Kuwait’s sovereignty, the boundary as demarcated by the
United Nations must be internationally respected.
My delegation is happy with the progressive
dismantling of apartheid and the process towards universal
franchise in South Africa. We have recently heard in this
forum Mr. Mandela’s historic call to end all sanctions
against South Africa, a call which must be speedily
honoured.
We applaud the positive results of United Nations
involvement in Cambodia, El Salvador and Haiti. These
successes, however, have not yet been replicated in Somalia
and Bosnia. My delegation strongly condemns violence
against United Nations peace-keeping and humanitarian
workers. As the need for peace-keeping in other parts of the
world grows, it is clear that in future the terms of every
intervention must be carefully defined.
My delegation welcomes the reduction in the
international arsenal of nuclear and other weapons and we
support the continuation of the Non-Proliferation Treaty
beyond 1995.
With regard to the nuclear situation on the Korean
peninsula, we urge the Democratic People’s Republic of
Korea to comply fully with the International Atomic Energy
Agency (IAEA) Safeguards Agreement in order to avoid any
suspicion and speculation.
In an age focused on reducing the world’s nuclear
arsenal, further testing is unnecessary and inconsistent. We
urge all nuclear States not to carry out further tests and to
continue negotiations towards a comprehensive test ban.
While the world’s nuclear arms and other weapons of
mass destruction are being dismantled, we are aware that
conventional weapons are used in all present-day conflicts.
No country which supplies arms can dissociate itself from
the moral responsibility for the use of such arms. We fully
support the United Nations Register on Conventional Arms
and urge the reduction of the international arms trade.
Over the past two years, considerable emphasis has
been put on streamlining the United Nations Secretariat and
making it more efficient. At the last two sessions the
General Assembly has directed its attention not only towards
reforming and revitalizing the United Nations but also
towards making the General Assembly a more effective and
responsive forum. While some progress has been made, the
discussion on reforming and restructuring the United Nations
continues. We cannot expect the United Nations, formed
nearly five decades ago with just 50 members, to remain
unchanged and yet be able to fulfil the hopes and
expectations of the current 184 Members in a vastly different
world. Clearly, the reforms and revitalization cannot be
limited to managerial and organizational changes: the roles
and responsibilities of all the principal organs of the United
Nations must be taken into account.
My delegation believes that during our discussion on
reforming the United Nations, the time is opportune to
enlarge the Security Council. The expansion of its
membership must be taken up together with the issue of
accountability. While it is necessary to preserve the Security
Council’s new-found effectiveness, it must always be made
accountable for its actions to the General Assembly.
The need for reform and restructuring seems in recent
months to have been somewhat overshadowed by the
Organization’s financial difficulties and questions of
effective operations and proper accountability. We fully
agree that it is necessary to minimize waste and streamline
operations. These issues, however, must be pursued
independently of the concerns over the financial health of the
United Nations. We urge all Members to pay their assessed
contributions promptly. We are of the view that the current
level of assessment has fully taken into account both the
financial capacity of Member States to contribute and the
role they have assumed in the Organization. There is a
saying in my country that one must load the pony according
to its ability to carry the burden. Although the United
Nations has travelled far in the last three years, it is clear
20 General Assembly - Forty-eighth session
now that we cannot keep overloading it without putting the
necessary means and resources at its disposal.
The Second World Conference on Human Rights, held
in Vienna this year, clearly recognized that social progress
and political stability cannot be ensured without respect for
human rights. The Conference also recognized that human
rights and social progress can be promoted and preserved
only in a healthy economic and natural environment. For
our part, we are fully committed to advancing the human
rights of all our people.
This year, as agreed to in Agenda 21 of the Earth
Summit, the Commission on Sustainable Development has
been established. The work of this Commission will provide
a new direction for the preservation of the environment and
give added impetus to developmental activities. We
recognize that while all development must take place at local
and national levels, there are clearly regional and
international dimensions for which solutions must be found
at the global level. Bhutan looks forward to participating in
the upcoming global conferences on population and
development, the World Summit for Social Development and
the Fourth World Conference on Women.
The recession that has afflicted much of the world
economy in the past year has not shown any signs of
improvement. In such conditions, it is hardly surprising that
the economic performances of most of the world’s least
developed countries have continued to be dismal. Per capita
income for the one tenth of the world’s population which
lives in these countries has fallen in the past three years
despite the adoption of the United Nations Programme of
Action in 1990. While the least developed countries have
begun to initiate bold and painful structural reforms in their
economies, budget constraints on donor nations and
competing claims on aid resources have continued to slow
down the flow of official development assistance to the least
developed countries. While expressing our gratitude to
donors who have met and even exceeded official
development assistance targets, my delegation would like to
appeal to the others to follow suit so that the reforms can be
sustained and promoted.
The sluggish international economic climate in the last
two years has been further compounded by a spate of
unusually harsh natural disasters that have affected many
parts of the world. We would like to express our heartfelt
sympathies to all those in the United States of America,
Japan, Nepal, and India who have suffered heavy loss of life
and property because of recent natural calamities. The
capacity to respond to such disasters should be placed high
on the international agenda. This includes long-term
investment in environmental conservation and other
measures, including early warning facilities, to protect
against natural disasters.
Bhutan continues to make considerable progress in the
field of social and economic development. We are currently
in the process of decentralizing the administration in terms
of decision-making and implementation of development
projects. We are also giving priority to the development of
human resources. In all our nation-building activities, we
have sought to protect our rich natural environment and
distinctive national identity. In our efforts, we have
continued to receive generous support from India, Japan,
Switzerland, Denmark, the Netherlands, Kuwait, Austria,
Norway, Germany, the United Kingdom and Australia, and
from various specialized agencies and bodies of the United
Nations, particularly the United Nations Development
Programme (UNDP), the United Nations Children’s Fund
(UNICEF), the United Nations Fund for Activites (UNFPA),
the United Nations Capital Development Fund, (UNCDF),
the International Fund for Agricultural Development (IFAD),
the World Food Programme (WFP), the United Nations
Volunteers (UNV), the Food and Agriculture Organization
of the United Nations (FAO), the World Health Organization
(WHO), the United Nations Conference on Trade and
Development (UNCTAD), and the United Nations
Educational, Scientific and Cultural Organization
(UNESCO). I take this opportunity to express the sincere
gratitude of the people and Government of Bhutan to our
development partners.
This is an age of multilateralism, and the United
Nations is the centre around which this new age will
revolve. The United Nations is no longer just the
Forty-eighth session - 6 October 1993 21
preserver of world order but an active promoter of peace and
human advancement. Increasing cooperation among its
Members since the end of the cold war has made it possible
for the Organization to become more effective in pursuing
these objectives. The long-term success of the United
Nations, in our view, will depend on how democratic it
becomes in its functioning and to what extent it will involve
all its Members, large and small, in the decision-making
process. We hope that the United Nations will become the
centerpiece of a more just and equitable world order and will
speak for the whole of humanity rather than just for a
privileged few.
